Title: To Thomas Jefferson from Horatio Gates, 17 December 1800
From: Gates, Horatio
To: Jefferson, Thomas



Dear Sir
New York 17th: Decem. 1800.—

I have the pleasure to Address this to You by my Friend, and long Companion in the late War, General Armstrong. He is sent to the Senate in Congress, by what I call an Unanimous Vote of this Legislature; (100, against 2;) He will most readily acquaint you with the Struggles of the Whiggs here, to bring about the Total Defeat of their Opponents; I heartily rejoice at the Glorious Event; for I can compare our last four Years to nothing under the Sun, but the last four Years of the Reign of Queen Ann; and allowing for difference of Countrys, circumstances, & Times, they are exactly similar;—The Tories here, hide their diminish’d Heads; but they will be at their dirty Work again, if the Wise Measures of the approaching Administration doth not prevent their Designs—I have that good Opinion of the Bearer as to believe he will coopperate in every Measure to Defeat them; I have many reasons to think I cannot live to the End of  your Presidentcy, that I am permitted to see it commence, will rejoice the Old Heart ofYour Faithfull Friend

Horatio Gates.

